I think that the judgment below is right and that it should be affirmed by us. The effect of the unanimous affirmance is to establish conclusively, upon this *Page 460 
review, the fact that, prior to and at the time of Inglehart's purchase at the judicial sale, the defendant Phelps was in actual possession of the land and that he was claiming it under a title adverse to that of Inglehart, or of his predecessor in title. The validity of the county treasurer's deed, through which he claims, is not an issue to be tried. Whether a party, who claims by right of adverse possession, has a rightful title is not an essential fact. That fact is not the issue in such an action, where the defense is that the plaintiff's title rests upon a champertous conveyance. The very object of the statute, which was founded on a common-law principle, was to prevent a party out of possession from transferring his right to litigate for the recovery of possession. (Sands v. Hughes, 53 N.Y. 295, 297.) Under the statute, an adverse possession of a single day, whether known, or unknown, to the grantor, had been held to avoid the conveyance. (Crary v. Goodman, 22 N.Y. 170.) Indeed, so strict was the application of the law, that the purchaser of land in the possession of a third party, only, escaped a penalty, imposed in the early legislation of this state, upon establishing that he had no knowledge of the fact. (Teele v. Fonda, 7 John. 251;Preston v. Hunt, 7 Wend. 53.)
If the inhibition of the statute applies to plaintiff's case, then it is only necessary that the defendant should have had color of title, with an actual possession. The Revised Statutes, in force at the time of Inglehart's transaction, provided that "Every grant of lands shall be absolutely void, if, at the time of the delivery thereof, such lands shall be in the actual possession of a person claiming under a title adverse to that of the grantor" and that "every person having a just title to lands, of which there shall be an adverse possession, may execute a mortgage on such lands; and such mortgage, if duly recorded, shall bind the lands from the time the possession thereof shall be recovered, by the mortgagor or his representatives." (1 R.S. 739, §§ 147, 148.) The present Real Property Law preserves a similar provision. (Laws of 1896, ch. 547, § 225.) The conveyance to Inglehart by the judicial *Page 461 
officer, upon his purchase at the judicial sale, was not within the inhibition of the statute; because, being a judicial sale, the statute could have no application and this was always so held. (See 4 Kent's Com. 447; Coke's Litt. 214a; Tuttle v.Jackson, 6 Wend. 224; Truax v. Thorn, 2 Barb, 156;Stevens v. Hauser, 39 N.Y. 302; Coleman v. Manhattan BeachImpr. Co., 94 ib. 229.)
While, therefore, the deed to Inglehart was not within the purview of the statute, the mortgage, which he executed to a third person, in order to procure a portion of the purchase money which he was to pay, came, clearly, within the statutory inhibition, and that was the position taken by the respondent, Phelps, upon his motion to dismiss the complaint at the close of plaintiff's case. The mortgage by Inglehart was a grant of land, then in Phelps' actual possession, to secure the performance of the promise to pay a sum of money. A mortgage is a deed with a condition, (90 N.Y. 618), and it is evident that the legislature thus regarded a mortgage; for, in the statute, it was made the subject of an exception and allowed effect, but only upon the mortgagor's recovering the possession of the land. It makes no difference that this mortgage is regarded as a purchase-money mortgage; which, upon an equitable doctrine, is given a certain priority of lien. It was, nevertheless, a grant of land with a defeasance clause, made at a time when the land affected was in the actual possession of one, who held adversely under color of title. The statute is imperative in its declaration as to the invalidity of such grants and the exception in favor of mortgages, only, makes them binding upon the land, when its possession is recovered by the mortgagor, or his representatives. That was Inglehart's position; such was that of his mortgagee and, of course, such is that of the plaintiff; who foreclosed the mortgage and purchased at the sale. If Inglehart had simply deeded the land purchased, no doubt could arise as to its being void and may we hold that a mortgage, given to a third person to procure a portion of the money payable upon the mortgagor's purchase of the premises, is excepted? That the statute was *Page 462 
not aimed at judicial sales is evident enough; for it would only be a transaction between private persons that could involve the sale and purchase of a pretended title and a transfer of a right to sue for the recovery of land. It was not any judicial legislation, by which purchasers at judicial sales were excepted from the operation of the statute; it was because the facts would not permit of it. But it is judicial legislation for the court to hold, in the face of the statutory provisions, that a purchase-money mortgage, made to a third person, was excepted.
In my opinion, Inglehart's mortgagee obtained no title, nor interest, in or to, nor lien upon, the land then held by Phelps in actual adverse possession and, consequently, the foreclosure proceedings, through which this plaintiff became a purchaser thereof and to which Phelps was a stranger, were without effect upon his interests.
PARKER, Ch. J., O'BRIEN and MARTIN, JJ., concur with CULLEN, J.; WERNER, J., concurs with GRAY, J.; HAIGHT, J., not voting.
Judgment reversed, etc.